                Case 1:20-cr-00093-LTS Document 39
                                                40 Filed 03/16/21 Page 1 of 1
                                                U.S. Department of Justice
      [Type text]
                                                                         United States Attorney
                                                                         Southern District of New York
                                                                         The Silvio J. Mollo Building
                                                                         One Saint Andrew’s Plaza
                                                                         New York, New York 10007


                                                                         March 16, 2021

      BY ECF
      The Honorable Taylor A. Swain
      United States District Judge                                            MEMO ENDORSED
      Southern District of New York
      500 Pearl Street
      New York, New York 10007

                Re:       United States v. Michael Ackerman, 20 Cr. 93 (TAS)

      Dear Judge Swain:

             The Government respectfully submits this letter with the consent of defense counsel to seek
      an adjournment of the conference currently scheduled for 2 p.m. on April 7, 2021 to 2 p.m. on
      June 8, 2021. The parties are discussing a pretrial resolution of this matter and will not be
      completed with those discussions before the conference date.

             With the consent of the defendant, the Government also seeks exclusion of time from the
      speedy trial clock under 18 U.S.C. § 3161(h)(7)(A) because the ends of justice served by such
      exclusion outweigh the best interest of the public and the defendant in a speedy trial. Specifically,
      the exclusion would allow time for the parties to continue discussing a pretrial disposition in this
      case.
The application is granted. The conference is adjourned to June 8,
2021, at 2:00 p.m. The Court finds pursuant to 18 U.S.C. §3161(h)        Respectfully submitted,
(7)(A) that the ends of justice served by an exclusion of the time
from today’s date through June 8, 2021, outweigh the best interests      AUDREY STRAUSS
of the public and the defendant in a speedy trial for the reasons
stated above. DE # 39 resolved.
                                                                         United States Attorney for the
                                                                         Southern District of New York
SO ORDERED.
Dated: 3/16/2021
/s/ Laura Taylor Swain
Laura Taylor Swain, USDJ                                              By: ___/s/______________________
                                                                          Jessica Greenwood
                                                                          Assistant United States Attorney
                                                                          (212) 637-1090

      cc: Jonathan Marvinny, Esq. (by ECF)
